Citation Nr: 0909450	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1952 to June 1956. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
bilateral defective hearing and vertigo.  

In April 2008 a hearing was held by the Decision Review 
Officer, and the transcript is of record. 

In October 2008, the Veteran testified before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims folder. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's hearing loss disability was manifest in 
service or within one year of service discharge or is 
causally related to service. 

2.  The preponderance of the evidence is against a finding 
that the Veteran's vertigo disability is causally related to 
service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for vertigo have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  Notice was again sent in June 
2006 prior to readjudication of the claims in August 2006.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board, which he did 
in October 2008.  At this hearing he submitted additional 
evidence with a waiver of RO consideration.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  'Service connection' basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Aleman v. Brown, 9 Vet. App. 
518 (1996).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as hearing 
loss, to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  See 38 
C.F.R. §§ 3.307, 3.309 (a).  

1. Bilateral Hearing Loss 

The Veteran argues that he has bilateral hearing loss as the 
result of his exposure to high frequency radar noise as a 
radar technician while in service. 

The Veteran's reports of examination at entrance to and 
discharge from active service show no defect, diagnosis, 
abnormality or other findings of hearing impairment.  Service 
treatment records show no complaints of or treatment for 
hearing problems.  

Thereafter, it is not until 1993, 36 years after service 
that, according to the Veteran's testimony in 2008, he began 
having hearing problems.  The medical evidence first 
documents hearing loss in an audiogram in October 1999.

A VA examination was conducted in May 2008 and the Veteran 
was diagnosed with bilateral sensory-neural hearing loss.  In 
a June 2008 addendum the same examiner reviewed the Veteran's 
claims file and medical records.  The examiner opined that 
the whispered and spoken voice tests used at service 
discharge were not adequate tests of hearing and the Veteran 
may have had some minimal degree of hearing loss from 
military noise exposure.  However, his current hearing loss 
was not a result of his military noise exposure.  Her 
rationale was that if the Veteran had had his current hearing 
loss at the time of discharge, he would not have been able to 
pass the whisper or spoken voice tests.  Therefore, the 
examiner explained the Veteran's current hearing loss was 
less likely as not the result of military noise exposure.  

An October 2008 private medical report from. A.F., D.O., was 
submitted.  Dr. A.F. noted the Veteran's history of high 
frequency noise exposure in service and opined that while he 
could not directly attribute the Veteran's current loss to 
the in service exposure, it could have attributed to the type 
of hearing loss the Veteran currently has.  An examiner's 
opinion that a current disorder 'could be' related to, or 
that there 'may be' some relationship with, symptomatology in 
service makes the opinion of the examiner too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a 
doctor's statement framed in terms such as 'could have been' 
is not probative).  Additionally no rationale was provided to 
support Dr. A.F.'s opinion and he did not review the claims 
file.  The doctor's statement has no probative value.

Personal statements dated September 2006 from the Veteran's 
relatives asserted, in essence, that his hearing loss was due 
to his service.  As laypersons, lacking in medical training 
and expertise, the Veteran's relatives are not competent to 
address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

Hearing loss was not shown in service or manifest to a 
compensable degree within one year of service discharge.  
Absent any competent and probative medical evidence relating 
the Veteran's current hearing loss disability to service, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for a hearing 
loss disability is not warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



2. Vertigo 

In part, the Veteran has claimed vertigo as secondary to 
hearing loss.  The Veteran is not service-connected for 
hearing loss, therefore the provisions of 38 C.F.R. § 3.310 
do not apply.  The Board will proceed to consider the claim 
for vertigo on a direct service connection basis. 

The Veteran also contends that his vertigo resulted from his 
noise exposure in service.  

The service treatment records contain no evidence of the 
Veteran complaining of or being treated for vertigo or 
dizziness in service.  He denied having or having had 
dizziness on his service separation examination report of 
history.  The record shows that the Veteran first complained 
of dizziness in September 1999, 43 years after service; he 
was diagnosed with benign positional vertigo.  At that the 
time the Veteran informed the physician that he had left ear 
nerve damage in 1989; however, there are no other records of 
left ear nerve damage.  The record also shows that the 
Veteran was treated for dizziness in February 2005.  The rest 
of the record is silent as to the Veteran's vertigo 
disability and there is no medical or other competent opinion 
of record showing that the Veteran's current vertigo is 
related to his service or noise exposure therein.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint or treatment, and the amount of 
time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The preponderance of the evidence is against a finding that 
the Veteran's vertigo is related to service; there is no 
doubt to be resolved; and service connection for vertigo is 
not warranted.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for vertigo is denied. 




____________________________________________
HOLLY E. MOEHLMANN,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


